Citation Nr: 0714528	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including depression, to include as secondary to 
service-connected residuals of a fracture of the distal left 
fibula.

2.  Entitlement to service connection for a left foot 
disorder, including cysts and bunions, secondary to service-
connected residuals of a fracture of the distal left fibula.

3.  Entitlement to an increased rating for residuals of a 
fracture of the distal left fibula, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In July 2006, the veteran testified at a hearing 
before the undersigned.  

As to the veteran's claim for service connection for a left 
foot disorder, since he has always claimed that this 
disability was caused by his service connected fracture of 
the distal left fibula and not military service and because 
the RO's adjudication of this issue was limited to secondary 
service connection, the Board has characterized this issue as 
it appears on the first page of this decision. 

After the veteran's appeal was certified for appellate 
review, he filed with the Board additional statements and 
evidence without a waiver of RO review.  However, the 
evidence he submitted is either duplicative of evidence 
already found in the claims files or not relevant to the any 
issue on appeal.  Therefore, the Board finds that this 
evidence is not pertinent and adjudication of his appeal may 
go forward without first remanding for review by the RO and 
issuance of a supplemental statement.  See 38 C.F.R. § 19.31 
(2006).  

The veteran included in the evidence he filed with the Board 
a disposable camera and he asked in an accompanying statement 
that VA pay to have processed and its pictures thereafter 
associated with the claims files.  Even assuming that there 
was legal authority to comply with such a request, in this 
case the Board finds that adjudication of the appeal may go 
forward without first developing this film because the 
statement that accompanied the camera indicates that the 
photos do not relate to an issue on appeal.

A review of the claims files shows that the veteran also 
raised a claim of entitlement to service connection for PTSD 
and for a total rating based on individual unemployability 
(TDIU).  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims addressed in this decision.

2.  Primary alcoholism is not a disease or disability for VA 
compensation purposes; the preponderance of the evidence is 
against a finding that the veteran has a current diagnosis of 
a psychiatric disorder not due to willful misconduct that 
began during service or is causally linked to some incident 
of active duty.

3.  The preponderance of the evidence is against a finding 
that the veteran's service service-connected fracture of the 
distal left fibula caused or aggravated a psychiatric 
disorder.  

4.  The preponderance of the evidence is against a finding 
that the veteran's service service-connected fracture of the 
distal left fibula caused or aggravated the veteran's left 
foot disability, including cysts and bunions.
5.  The veteran's service-connected fracture of the distal 
left fibula is not manifested by malunion of the tibia and 
fibula; there is mild arthritis and minimal laxity with no 
more than moderate limitation of motion of the ankle. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include depression was not 
incurred or aggravated during active service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.301, 3.159, 
3.303, 3.310 (2006); 71 Fed. Reg. 52744 (2006) (amendment to 
38 C.F.R. § 3.310).

2.  A left foot disorder, including cysts and bunions is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2006); 
71 Fed. Reg. 52744 (2006) (amendment to 38 C.F.R. § 3.310).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the distal left fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5262, 5271 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2003, June 
2003, August 2003, and November 2003, prior to the rating 
decision that is the subject of this appeal, as well as the 
subsequent written notice provided in July 2004, September 
2005, and March 2006, informed the veteran to submit all 
relevant evidence in his possession and of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
As noted above, written notice was provided by the RO to the 
veteran in March 2003, June 2003, August 2003, and November 
2003, prior to the rating decision that is the subject of 
this appeal.  To the extent there was a timing deficiency, 
the Board determines that the RO cured this defect with 
readjudication of the claim, as demonstrated by a 
supplemental statement of the case issued after providing 
complete VCAA notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

Notice of the type of evidence necessary to establish a 
disability rating and/or effective date for the disabilities 
on appeal should service connection be granted was provided 
to the veteran in March 2006.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

In view of the above notice letters, the Board finds that the 
RO complied with VA's duty to assist the veteran.  38 
U.S.C.A. § 5103(a); see also Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005) (Mayfield I), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all service medical records and service 
personnel records as well as all identified and available 
post-service medical records, including his records from the 
Hines and North Chicago VA Medical Centers as well as from 
MAB, M.D. [initials used to protect the identity of the 
veteran] at Northwest Community Hospital, Alexian Brothers 
Medical Center, and Midwest Sports Medicine. 

The veteran was also provided VA examinations in June 2003 
and August 2003.  With respect to the claims for service 
connection, the Board finds that those examinations, when 
considered with an addendum were thorough in nature and 
contain competent, adequate, nonspeculative opinions 
addressing the contended causal relationships.  As to the 
increased rating claim, the veteran has been provided a VA 
examination that contains adequate information to rate the 
severity of the disability.  There is no further duty to 
provide an examination or obtain a competent opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 (see 71 
Fed. Reg. 52744 (2006)) because such is not prejudicial error 
as these amendments essentially codified the United States 
Court of Appeals for Veterans Claims (Court) holding in Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); see also 38 C.F.R. 
§§ 19.9, 19.31 (2006).   

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, such error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Service Connection Claims: Law and Regulations

The veteran contends that his depression was either caused by 
military service or his service connected fracture of the 
distal left fibula.  Hew further asserts that his left foot 
disability was caused or aggravated by his service connected 
residuals of a fracture of the distal left fibula.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.304.

Also, certain chronic diseases, including a psychosis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen, supra.  Effective October 10, 
2006, 38 C.F.R. § 3.310 was amended to require that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  See 71 Fed. Reg. 
52744 (2006).  As noted above, this amendment essentially 
codifies Allen, supra.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

                                   Analysis of Service 
Connection Claims

Turning first to the claim for service connection for a 
psychiatric disorder, to include depression, the Board notes 
that the service medical records (pertaining to the veteran's 
active service from October 1975 to January 1981), including 
a report of a July 1981 separation examination, are negative 
for complaints, diagnoses, or treatment related to a 
psychiatric disorder.  

The post-service medical records show the veteran was treated 
for alcoholism starting in 1994, depression starting in 1995, 
and a bipolar disorder starting in 2003.  See treatment 
records from Alexian Brothers Medical Center dated from 
January 1994 to January 2003; Dr. MAB and/or Northwest 
Community Hospital dated from March 1995 to December 2002; 
and VA treatment records dated from January 2003 to March 
2006.  Post-2004, the veteran's diagnoses are almost entirely 
limited to alcoholism and a bipolar disorder.  Id.  A 
November 2003 VA treatment record also included an opinion 
that the veteran's depression was caused by his alcohol 
dependency.  

Following a review of the record and a mental status 
examination in August 2003, the VA psychologist who evaluated 
the veteran diagnosed alcoholism and proffered the following 
opinion:

[the veteran] does not currently meet the 
criteria for a diagnosis of depression.  
He has reported [to his VA doctor] that 
he has a history of depression, and based 
on his reports [his VA doctor] prescribed 
antidepressant medication.  [His VA 
doctor] first treated the claimant upon 
his transfer from Hines VA Hospital . . . 
It should be noted that [the veteran's VA 
doctor] found no evidence of depression 
during his contact with [the veteran], 
although it may very well be that [the 
veteran's] depression is current in 
remission because it is under good 
pharmacological control.

[The veteran] meets the criteria for 
alcohol dependence . . . [He] did not 
mention any physical ailment or 
discomfort to which his mental status 
could be attributed during [his 
examination].  There appears to be no 
relationship between his substance abuse 
and service-connected left ankle 
fracture.  It would appear that the left 
ankle fracture has not aggravated any of 
the disorders . . . 

. . . during his contact with this 
examiner, he displayed no evidence of 
depression.  

In the October 2003 addendum, it was opined as follows

The veteran has been prescribed 
antidepressant medication by his current 
psychiatric provider based on [his] 
report that, at one point, he suffered 
from symptoms consistent with a diagnosis 
thereof.  No complaints of such symptoms 
appear in [the veteran's] record of 
treatment at North Chicago VAMC and no 
evidence of depression was noted during 
the current evaluation.  [The veteran] 
neither reported nor exhibited symptoms 
of depression in the presence of this 
examiner.  Despite his current 
pharmacotherapy, clinical depression was 
not detected during [the veteran's] C&P 
examination.  

There is ample competent evidence of a diagnosis of 
alcoholism but VA has adopted regulations consistent with the 
statutory mandate precluding payment of compensation benefits 
for disability resulting from abuse of alcohol or drugs.  
Specifically, 38 C.F.R. § 3.301(a) (2006) provides in 
relevant part that direct service connection may be granted 
only when a disability was incurred or aggravated in line of 
duty, and not, for claims filed after October 31, 1990 (as in 
this case), the result of abuse of alcohol or drugs.  The 
evidence is conflicting as to whether the veteran has any 
other current psychiatric disorder.  There is competent post-
service evidence of diagnoses of depression and a bipolar 
disorder but the more recent August 2003 VA psychologist 
concluded that the veteran did not meet the diagnostic 
criteria for depression and the only diagnosis recorded at 
that time was alcoholism.  Thus, there is a plausible basis 
in the record supporting a conclusion that the more recent 
opinion as to whether the veteran even has a current 
psychiatric disorder is of greater probative value.  See 
Boggs v. West, 11 Vet. App. 334, 344 (1998).  However, even 
assuming a current diagnosis of a chronic psychiatric 
disorder, the fact remains that the service medical records 
are negative for any findings indicative of depression or any 
other psychiatric disorder, there is no medical or 
psychiatric evidence of a psychiatric disorder until many 
years post-service and there is no competent opinion that 
links a current psychiatric disorder to service.  The record 
is also devoid of a competent opinion that supports a claim 
that the veteran's service-connected residuals of a fracture 
of the distal left fibula caused or aggravated a psychiatric 
disorder that is not due to willful misconduct.  

As to the veteran's claim that his left foot disability was 
caused or aggravated by his  service-connected residuals of a 
fracture of the distal left fibula, despite the veteran's 
claims that the June 2003 VA examiner told him that current 
left foot problems were caused by a gait disturbance 
associated with his service-connected left fibula fracture, 
in September 2003 the same VA examiner opined that "[t]he 
left foot cyst/bunion is not related to the [service 
connected] left foot distal fibula fracture."  Thereafter, 
in the August 2003 VA opinion it was opined that "the only 
residual from that fracture are mild lateral laxity of the 
left ankle and mild arthritis . . . this is a totally 
separate issue from his current mild bunion . . . The foot 
itself has no abnormalities with no loss of function.  The 
incidental cyst . . . is totally different from the bunion."

The above opinions are not contradicted by any other 
competent opinion of record.  Accordingly, the relevant 
medical and competent opinion evidence supports the 
conclusion that the veteran's left foot disorder was not 
caused or aggravated by his service-connected residuals of a 
fracture of the distal left fibula.  Accordingly, secondary 
service connection for a left foot disability, to include 
cysts and bunions must be denied.  See 38 C.F.R. § 3.310; 
Allen, supra.  

The Increased Rating Claim

The veteran contends, in essence, that his service-connected 
residuals of a fracture of the distal left fibula are more 
disabling than currently evaluated 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2006), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Most recently, a March 2002 rating decision rated the 
veteran's fractured distal left fibula as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003 - 
5262 (malunion or nonunion of the tibia and fibula).  

Under Diagnostic Code 5262, malunion of the fibula is rated 
according to the level of knee or ankle disability - 10 
percent if the disability is slight, 20 percent if moderate, 
and 30 percent if marked.  

For the ankle, moderate limitation of motion is rated 10 
percent, whereas marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  

Entitlement to a rating in excess of 20 percent requires 
ankylosis of the ankle, governed by Diagnostic Code 5270.

While the veteran complained of left ankle pain and 
instability and physical examinations have shown mild lateral 
laxity and swelling as well as arthritis (see VA examination 
dated in June 2003 and the VA medical opinion dated in August 
2003), X-rays showed no evidence of malunion (see, for 
example, left ankle X-rays dated in March 2002, April 2003, 
May 2003, June 2003, July 2003, and February 2004).  
Therefore, because nowhere in the record is there any 
suggestion of malunion or nonunion of the tibia and fibula an 
increased rating is not warranted under Diagnostic Code 5262.  
See 38 C.F.R. § 4.71a. 

Upon a June 2003 VA examination, the veteran complained of 
left ankle pain which, when standing, traveled up his leg.  
Clinical evaluation revealed mild swelling and minimal 
laxity.  Drawer signs were negative.  The range of motion of 
the left ankle was from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion, which is normal.  See 38 C.F.R. 
§ 4.71a, Plate II (2006).  There was minimal lack of 
endurance and no lack of coordination.  X-rays show minimal 
arthritic changes and an old fracture with excellent 
alignment.  It was thereafter opined that the veteran is 
status post left ankle fracture with "mild laxity, mild 
arthritis, and no loss of motion . . . [as well as] . . . no 
muscle weakness and . . . no lack of strength." 

Thereafter, in an August 2003 VA opinion the clinician 
concluded that "the only residual from that fracture are 
mild lateral laxity of the left ankle and mild arthritis."   
It was further reported that aside from the minimal laxity, 
there was no limitation of motion of the veteran's left ankle 
and there was no evidence of lack of endurance or lack of 
coordination.

While the Board has considered the veteran's complaints of 
left ankle pain and the objectively confirmed swelling in 
light of 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in 
DeLuca, supra, because the VA examiner specifically opined 
that left ankle motion was not limited despite the complaints 
of pain and observing swelling as well as the fact that he 
did not have any other objective evidence of painful motion, 
an increased rating under Diagnostic Code 5271 is not 
warranted even when taking into account his complaints of 
pain.  See 38 C.F.R. § 4.71a.  The medical evidence does not 
show that pain or flare-ups of pain, supported by objective 
findings, results in additional limitation of motion to a 
degree that would support a finding of more than moderate 
limitation of motion of the left ankle.  There is no medical 
evidence of weakness, fatigue, incoordination or flare-ups of 
these symptoms, or any other relevant signs or symptoms, that 
result is such additional limitation of motion of the left 
ankle.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

In view of the foregoing, the Board finds that there is no 
medical evidence to support a finding that there is more than 
moderate limitation of motion of the left ankle.  Therefore, 
a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5271.  See 38 C.F.R. § 4.71a. 

Whether evaluating the veteran's disability under Diagnostic 
Code 5272 (ankylosis of the subastragalar or tarsal joint), 
Diagnostic Code 5273 (malunion of the os calcis or 
astragalus), or Diagnostic Code 5274 (astragalectomy), an 
increased rating is also not warranted.  38 C.F.R. § 4.71a.  
This is so because, as seen at the VA examination, the 
veteran does not have ankylosis of the subastragalar or 
tarsal joint or malunion of the os calcis or astragalus.  Id.  
Additionally, an astragalectomy has not been performed.  Id.  
Consequently, an increased rating under these Diagnostic 
Codes is not warranted.  

Based on the veteran's written statements to the RO and 
statements to physicians that his fracture of the distal left 
fibula prevents him from obtaining and/or maintaining 
employment, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2006).  Although the veteran has described his 
pain and leg instability as being so bad that he cannot stand 
for almost any period of time and that the disorder 
interferes with his maintaining employment, he has not 
submitted any supportive evidence from an employer, co-
workers or any other relevant evidence.  And the clinical 
examinations do not objectively show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There is no evidence that his fracture of the distal left 
fibula acting alone has resulted in frequent periods of 
hospitalization and the evidence as a whole does not show 
marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Conclusion

In reaching these conclusions, the Board has not overlooked 
the appellant's and his representative's statements to the 
RO, the lay statements, or the personal hearing testimony.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide opinions relating to the diagnosis or etiology of 
diseases or disabilities, nor are they competent to provide 
an opinion as to whether the criteria for a higher rating for 
the service-connected disability at issue are met.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
these statements are not probative evidence of any contended 
nexus or sufficient to support a higher rating for the 
veteran's residuals of a fracture of the left distal fibula.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a psychiatric disorder, including 
depression, to include as secondary to service-connected 
residuals of a fracture of the distal left fibula is denied.

Service connection for a left foot disability secondary to 
service-connected residuals of a fracture of the distal left 
fibula is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the distal left fibula is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


